DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims are amended as followed:
1 (Amended). A method comprising: 
receiving an incoming data packet;
determining the group identifier (ID) based on content in the incoming data packet, wherein the group ID comprises a plurality of bits whose bits correspond to different groups of host machines;
wherein the content in the incoming data packet does not include the group ID,
wherein the group ID identifies groups of host machines with which the incoming data packet is
associated;
identifying a rule, from a plurality of rules, based on the group ID; and
performing an action associated with the identified rule on an outgoing data
packet generated from the incoming data packet, wherein the action that is performed is based on
the one or more groups of host machines with which the incoming data packet is associated.

2-9 (Original).

10. (Amended). A network device comprising one or more processors, the one or more processors configured to:
receive an incoming data packet;
identify at least one group of host machines with which the incoming data packet
is associated, including determining a group identifier (ID) based on content in the incoming data
packet,
determine the group identifier (ID) based on content in the incoming data packet, wherein the group ID comprises a plurality of bits whose bits correspond to different groups of host machines;
wherein the group ID is not included in the content in the incoming data packet, wherein the group ID identifies groups of host machines with which the incoming data packet is associated;
identify a rule, from a plurality of rules, using the group ID; and
perform an action that is associated with the identified rule on an outgoing data
packet generated from the incoming data packet, wherein the action that is performed is based at
least on the at least one group of host machines with which the incoming data packet is
associated.

11-13. (Original)
14. (Cancelled)
15-20. (Original)
21. (Cancelled)
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 10, and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “receive an incoming data packet;
identify at least one group of host machines with which the incoming data packet
is associated, including determining a group identifier (ID) based on content in the incoming data
packet,
determine the group identifier (ID) based on content in the incoming data packet, wherein the group ID comprises a plurality of bits whose bits correspond to different groups of host machines;
wherein the group ID is not included in the content in the incoming data packet, wherein the group ID identifies groups of host machines with which the incoming data packet is associated;
identify a rule, from a plurality of rules, using the group ID; and
perform an action that is associated with the identified rule on an outgoing data
packet generated from the incoming data packet, wherein the action that is performed is based at
least on the at least one group of host machines with which the incoming data packet is associated.”
As to the art of record, Harneja reference discloses the concept of routing data in a network. However, Harneja does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Busaba reference discloses the concept of processing a transaction data in a memory device However, Busaba does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Holbrook et al. reference discloses the concept of processing access control data in a network. However, Holbrook et al. does not teach with respect to the entire or combination claim limitation stated as above.
Regarding claim 15,  and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “a memory having stored therein a plurality of rules, each of the plurality of rules having a group identifier (ID), the group ID comprising a plurality of bits whose bits correspond to different groups of host machines; and one or more processors configured to process an egress packet according to one or more actions associated with a rule selected from among the plurality of rules based on a match between the group ID in each of the rules and a group ID associated with the egress packet, wherein the group ID is not a part of the egress packet.”
As to the art of record, Harneja reference discloses the concept of routing data in a network. However, Harneja does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Busaba reference discloses the concept of processing a transaction data in a memory device However, Busaba does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Holbrook et al. reference discloses the concept of processing access control data in a network. However, Holbrook et al. does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425